Citation Nr: 1435884	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-15 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of a written brief presentation submitted in May 2014.  The Veterans Benefits Management System (VBMS) does not include any documents.    

The issues of entitlement to service connection for tinea versicolor and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDING OF FACT

The Veteran's current sleep apnea manifested in service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service treatment records show that he was diagnosed with obstructive sleep apnea in December 2007.  A sleep study was later performed in February 2008 after which the Veteran was again diagnosed with sleep apnea.  He was also prescribed a CPAP machine.  

The Veteran separated from service in October 2008, and he filed his claim for service connection for sleep apnea in November 2008.   Although a February 2009 VA examiner found that the Veteran did not meet the criteria for a diagnosis, post-service medical records dated in December 2008 do show an ongoing medical diagnosis of sleep apnea with continued use of a CPAP machine.  As such, he has been diagnosed with sleep apnea during the appeal period. McClain v. Nicholson, 21 Vet. App. 319, 321 (2009).  Accordingly, service connection is warranted.


ORDER

Service connection for sleep apnea is granted.  


REMAND

The Veteran's service treatment records show that he had tinea versicolor on several occasions.  However, a February 2009 VA examination found no evidence of a current disability.  The Veteran has stated that he is treated for tinea versicolor one to two times per year and experiences flare-ups in the summer.  The claims file does not contain any post-service medical records documenting such treatment, and his medication lists in the available records do not include any prescription for a skin disorder.  Therefore, on remand, the Veteran should be asked to identify any outstanding treatment records.  

In addition, the Veteran's service treatment records documented elevated creatinine levels, and he was tested for renal insufficiency.  In May 2007, the Veteran's physician noted renal insufficiency and stated that the Veteran had "chronic kidney disease with variable serum creatinine determinations, but I think [the Veteran] is just a very muscular gentleman and his baseline serum creatinine is probably at the upper limits of normal."

The Veteran was subsequently provided a VA examination in February 2009 during which the examiner noted that he had "minimally elevated serum creatinine thought to be upper limits of normal by nephrologist.  No objective evidence to support diagnosis of renal failure."  Although the examiner concluded that the Veteran does not have renal failure, it is unclear as to whether the elevated creatinine levels could be a manifestation of any other kidney disorder.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin or kidney disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  If possible, an attempt should be made to schedule the Veteran during a flare-up. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any VA treatment records obtained as a result of this remand, the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should note that the Veteran was treated for tinea versicolor in service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin diagnoses and indicate whether the Veteran has had tinea versicolor at any point since his military service.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any kidney disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any VA treatment records obtained as a result of this remand, the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should note that the Veteran documented as having elevated creatinine levels in service as well as possible chronic kidney disease.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis of a kidney disorder.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


